DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
This claim amendments in the Applicant’s Response, filed on 02/09/22, have been entered. 
According to the Response, claims 1-20 were pending but have been canceled.  Claims 21-35 have been added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
22. 	The process of claim 21, wherein the step of providing an autonomous robot further comprises:
obtaining a plurality of items to be stored;
scanning a portion of the plurality of items to be stored; and
placing each of the scanned items in one of the plurality of totes of the tote-array.

23. 	The process of claim 21, wherein the autonomous robot further includes an additional tote disposed on the mobile base holding a plurality of items for subsequent placement in the tote-array, the method further comprising: obtaining the further item from the additional tote.

24. 	The process of claim 23, wherein the plurality of items held by the additional tote for subsequent placement in the tote-array are unsorted.

25. 	The process of claim 21, further comprising:
navigating the robot to a next storage location on the updated route for placement of a second item of the scanned items;
placing the second item at the next storage location;
obtaining another item, scanning the another item, and placing the another item in the tote from which the second item was removed; and
determining an updated route to deliver each of the scanned items in the tote-array, including the scanned another item, to the associated storage locations.

26.	The process of claim 21, wherein the step of navigating the robot to a first storage location further comprises navigating the robot to a pose associated with the first storage location.

27.	The process of claim 21, further comprising displaying, by the robot, an identification of a tote of the tote-array holding the first item to be placed at its storage location.

28.	The process of claim 21, further comprising confirming placement of the first item at the first storage location.

29. 	The process of claim 21, wherein the environment is a warehouse space containing items for customer order fulfillment.

….

31. 	The robot of claim 30

32. 	The robot of claim 30

33. 	The robot of claim 30

34.	The robot of claim 30

35. 	The robot of claim 30



Allowable Subject Matter
Claims 21-35 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 21 is on a put-away process for placing items at storage locations in a warehouse and recites, in part, “obtaining a further item, scanning the further item, and placing the further item in the tote from which the first item was removed; and determining an updated route to deliver each of the scanned items in the tote-array, including the scanned further item, to the associated storage locations.”  These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2018/0059635 to Johnson et al. which discloses a control method for executing put-away task orders for a plurality of items by at least one robot at different storage locations throughout a warehouse.  However, Johnson et al. does not describe or suggest interleaving one or more pick tasks while executing such orders, much less updating the routing instructions of a transport robot responsible for delivering each item in the tote-array to its associated storage location.  Therefore, claim 21 is allowable as well as any claims 22-29 depending therefrom.
Secondly, independent claim 30 is allowable as it recites features similar to those features in the limitations of claim 1 above.  Claims 31-35 are allowable as they depend from claim 30.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655